PER CURIAM
Defendant appeals from a conviction for driving under the influence of intoxicants. ORS 813.010. He assigns as error the denial of his motion to suppress. We affirm.
The arresting officer saw defendant’s car attempting to enter a public street from an “enter only” driveway of a bank. The officer pulled into the bank driveway and extended his hand out of his car’s window in a “palm-opened fashion.” He informed defendant that he was leaving from an “enter only” driveway. The officer testified that he stopped defendant only to impart that information and that the stop was unrelated to any investigatory purpose. No traffic offense had occurred. As a result of the conversation and defendant’s actions, the officer formed a reasonable suspicion that defendant was driving while under the influence and stopped him again minutes later.
Defendant argues that the initial stop violated ORS 131.615(1).1 Under State v. Holmes, 311 Or 400, 813 P2d 28 (1991), and State v. Gerrish, 311 Or 506, 815 P2d 1244 (1991), no seizure of defendant occurred at that time. Therefore, no violation of ORS 131.615(1) occurred.
Defendant’s other argument does not warrant discussion.
Affirmed.

 ORS 131.615(1) provides:
“A peace officer who reasonably suspects that a person has committed a crime may stop the person and after informing the person that the peace officer is a peace officer, make a reasonable inquiry.”